                            IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

GREAT DIVIDE WIND FARM 2 LLC, a
Delaware corporation, and GREAT DIVIDE
WIND FARM 3 LLC, a Delaware corporation,

              Plaintiffs,
       vs.
                                                                  No. CIV 19-0099 JB\CG
THERESA        BECENTI       AGUILAR,
CYNTHIA HALL, JEFFERSON BYRD,
VALERIE ESPINOZA, and STEPHEN
FISCHMANN, in their official capacities
as the Commissioners of the New Mexico
Public Regulation Commission, and EL
PASO ELECTRIC COMPANY,

              Defendants,
       and

SOUTHWESTERN PUBLIC SERVICE
COMPANY,

                      Intervenor-Defendant.

                             MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on: (i) the Defendants’ Motion to Disqualify,

filed March 1, 2019 (Doc. 18)(“Motion”); and (ii) the Defendants’ Amended Motion to Disqualify

Jason Marks, Esq and Motion to Stay on March 6, 2019 (Doc. 25)(“Amended Motion”). The

Court held a hearing on April 12, 2019. The primary issue is whether the Court should disqualify

Jason Marks because Jason Marks’ representation of the Plaintiffs, Great Divide Wind Farm 2

LLC and Great Divide Wind Farm 3, LLC, (collectively, “Great Divide”), without the written
consent of the Defendants Theresa Becenti Aguilar, Jefferson Byrd, Valeria Espinoza, Stephen

Fischmann, and Cynthia Hall (collectively, “the Commissioners”), where Mr. Marks served as a

fellow Commissioner on the New Mexico Public Regulation Commission (“NMPRC”), violates

rule 16-111(A)(2) NMRA of the New Mexico Rules of Professional Conduct. Rule 16-111(A)(2)

forbids former government employees from representing clients in matters that they participated

in during their tenure as government employees. Because rulemaking is not a “matter” under rule

16-111(A)(2) and Mr. Marks was not substantially involved in the rulemaking proceedings, the

Court concludes that Mr. Marks’ representation of Great Divide does not violate rule 16-

111(A)(2). Moreover, the Court uses its flexibility in managing its docket to deny the stay, which

will not harm the Commissioners who do not contend that there is even a shadow of impropriety.

                                        FINDINGS OF FACT

       1.      Mr. Marks served as an NMPRC Commissioner from January 1, 2005, through

December 31, 2012. See Motion ¶ 3, at 3.

       2.      He was the NMPRC Chairman in 2008.1 See Jason A. Marks, Ballotpedia,

available at https://ballotpedia.org/Jason_A._Marks (last visited Nov. 11, 2019).

       3.      During his tenure as an NMPRC commissioner, the NMPRC “issued final

dispositive orders concerning the Commission’s Rule 570,” Motion ¶ 3, at 3, the combined

rulemaking cases In the Matter of an Inquiry Into Interconnection Standards for Electric Utilities,

No. 07-0014-UT (NMPRC Nov. 20, 2007), filed March 6, 2019 (Doc. 25-1), and In the Matter of



       1
         None of the parties detail Mr. Marks’ tenure as Chairman. Great Divide does not address
it, and the Defendants say only that Mr. Marks “was Chairman of the Commission during the
relevant time periods as detailed below.” Motion ¶ 3, at 3. It is unclear what the relevant time
periods are. The Court, therefore, has conducted its own research to support this finding of fact.



                                               -2-
 a Rulemaking Relating to Interconnection Standards for Electric Utilities and the Repeal of Rule

 Promulgated Relating to Interconnection Standards for Electric Utilities and the Repeal of Rule

 Promulgated Pursuant to the Electric Utility Industry Restructuring Act of 1999, No. 07-0422-UT

 (NMPRC Nov. 20, 2007), filed March 6, 2019 (Doc. 25-1)(collectively, “Combined Rulemaking

 Cases”). Motion ¶ 5 at 5-6.

       4.      Rule 570 was promulgated in 1988. See Response in Opposition re Motion to

 Disqualify Counsel at 8, filed March 15, 2019 (Doc. 28)(“Response”).

       5.      Rule 570.9’s language is the same as it was in 1988. See Response at 8 (citing Case

No. 2149, Third Revisions to General Order 37, March 10, 1988).

       6.      On November 15, 2006, Mr. Marks, who was an NMPRC Commissioner at the

time, was the hearing officer for the Notice of Proposed Rulemaking in In the Matter of the Inquiry

into the Provision of Net Metering Services by Public Utilities, No. 06-02241-UT (NMPRC Sept.

7, 2006), filed March 6, 2019 (Doc. 25-1)(“NOPR for Provision of Net Metering”). Motion ¶ 5 at

5.

       7.      This NOPR for Provision of Net Metering was meant to revise rule 571 and Section

10 of rule 570. See Motion ¶ 5, at 5; id. at 5 n.2 (stating that the proposed rule 570 revision was “

a modification . . . to allow net metering on a billing cycle basis contained in section 10 of Rule

570”); Response at 2.

       8.      The final order in that case adopted rule 570.9 without alteration. See Motion at 5

n.2.

       9.      When Mr. Marks was the NMPRC Chairman, he signed the final order in the

combined rulemaking cases. Motion ¶ 5 at 5-6.




                                                -3-
        10.      These combined cases were about the “interconnection by electric utilities with

customer-owned generation facilities.” Amended Motion at 25-1. See Response at 8 (stating “that

the subject of the 2006-07 rulemakings were Rules 570.10 & .15, both concerned with ‘net

metering’ of customer-owned generation”); Motion ¶ 5, at 6 (stating that the combined cases

“amended Rule 570 NMAC for the purpose of producing detailed interconnection standards for

electric utilities”).

        11.      On July 29, 2008, Mr. Marks, as Chairman of the NMPRC, signed the final order

in the Combined Rulemaking Cases. See Motion ¶ 5, at 6.

        12.      The Final Order in the combined cases adopted, but did not alter, rule 570.9. See

Motion ¶ 5, at 6.

        13.      Mr. Marks is not listed as a participant in the public hearing for the 2006-2007

rulemaking. See Response at 7 (citing Motion at 1-162).

        14.      Great Divide’s Amended Complaint for Declaratory and Injunctive Relief, filed

May 30, 2019 (Doc. 56)(“Amended Complaint”) raised an “as-implemented” challenge. Great

Divide v. Aguilar, et. al. Memorandum and Opinion, 2019 WL 5847060, No. CIV 19-0099 JB\CG

at 2 (Nov. 7, 2019)(Doc. 89).

        15.      In 2015, under N.M. Stat. Ann. § 8-8-19(E) (1978),2 Mr. Marks became eligible to

participate in cases before the NMPRC. See Response at 9.




        2
            NMSA 1978 § 8-8-19(E) states

                 E. After leaving the commission:




                                                -4-
         16.     Mr. Marks acted as counsel in a 2015 case in which he based arguments on rule

570.7, rule 570.10, and rule 570.14.      See Response at 9 (citing Case 15-00127-UT (NMPRC,

2015).

         17.     The NMPRC did not object to Mr. Marks acting as counsel in the 2015 case. See

Response at 9.

         18.     Mr. Marks also “appeared before the Commission in a matter related to rule 570

(again rooftop solar surcharges).” Response at 9 (citing Case No. 17-00255-UT (NMPRC, 2017)).

         19.     In the 2017 case, the Commission raised a conflict of interest in a show cause order,

but voted three-to-two against finding a conflict. See Response at 9 (citing NMPRC Open Meeting

Minutes, Nov. 8, 2017, Exhibit C at 9-16).

         20.     Mr. Marks acted as counsel in Case No. 18-00268-UT, “which has led to the present

enforcement action.” Response at 9 (“Great Divide NMPRC Case).

         21.     The NMPRC did not object to Mr. Marks acting as counsel in that case. See

Response at 9.




         (1) a former commissioner shall not be employed or retained in a position that
             requires appearances before the commission by a regulated entity, affiliated
             interest or intervenor within two years of his separation from the commission;

         (2) a former employee shall not appear before the commission representing a party
             to an adjudication or a participant in a rulemaking within one year of ceasing to
             be an employee; and

         (3) a former commissioner or employee shall not represent a party before the
         commission or a court in a matter that was pending before the commission while
         the commissioner or employee was associated with the commission and in which
         he was personally and substantially involved in the matter.


                                                 -5-
                                   PROCEDURAL BACKGROUND

       Great Divide filed its Amended Complaint on May 30, 2019. See Amended Complaint at

1. In the Amended Complaint, Great Divide asks: (i) for a declaratory order stating that NMPRC,

“through its Rule 570 and its interpretation of Rule 570, has adopted an implementation plan that

violates” the Public Regulatory Policies Act of 1978, 16 U.S.C. § 824a-3 (“PURPA”) and its

Federal Energy Regulatory Commission’s (“FERC”) regulations; and (ii) for the Court to enjoin

the Commissioners to lawfully implement federal law. Amended Complaint at 1. The Amended

Complaint challenged the implementation of the plan’s “unlawful” prerequisite that QFs need to

be ready to interconnect before they can establish a legally enforceable obligation with a utility.

Amended Complaint at 2.

       1.      The Commissioners’ Motion.

       The Commissioners filed the Motion on March 1, 2019. See Motion at 1. In its Motion,

the Commissioners ask: (i) for the Court to disqualify Mr. Marks as Great Divide’s counsel; and

(ii) for the Court to stay the case until the Court decides whether to disqualify Mr. Marks to prevent

irreparable harm. See Motion at 1-2. The Commissioners argue that Mr. Marks’ representation

of Great Divide, without the Commissioners’ written consent, violates rule 16-111(A)(2) of New

Mexico’s Rules of Professional Conduct. See Motion at 2. Rule 16-111(A)(2) states that former

government attorneys “‘shall not otherwise represent a client in connection with a matter in which

the lawyer participated personally and substantially as a public officer or employee’” without

consent. Motion at 4 (quoting NMRA Rule 16-111(A)(2)(emphasis in Motion)). Great Divide

further argues that federal cases support its proposition that disqualification is appropriate for

former government attorneys and public officials who represent “clients in matters which the

former government attorney/public official participated in personally and substantially to protect



                                                -6-
the integrity of the federal court process and the legal profession.” Motion at 6-9 (citing Dexter

Rogers v. Ind. Supreme Court, et al., 2017 WL 894477 (N.D. Ind. Mar. 7, 2017)(Collins, J.);

Heyliger v. Collins, 2014 WL 910324 (N.D.N.Y. Mar. 10, 2014)(Peebles, J.); Allied Realty of St.

Paul v. Exchange Nat’l Bank of Chi., 283 F. Supp. 464 (D. Minn. 1968)(Neville, J.). The

Commissioners use these three cases to support three arguments. First, the Commissioners argue

that they are the “proper party to raise disqualification of Mr. Marks.” Motion at 7 (citing Dexter

Rogers v. Ind. Supreme Court, 2017 WL 894477, at *2). Second, the Commissioners argue that

Mr. Marks should be disqualified regardless of whether his representation constitutes impropriety

“to preserve the integrity of the process and to avoid appearance of impropriety.” Motion at 7-8

(citing Heyliger v. Collins, 2014 WL 910324 at *2). Third, the Commissioners argue that the

Court should grant the Motion to avoid “even the ‘appearance of evil’ even though there may not

be actual use of previously gained knowledge or experience in the matter from the previous

government service.” Motion at 9 (quoting Allied Realty of St. Paul v. Exchange Nat’l Bank of

Chicago, 283 F. Supp. at 468). The Commissioners next ask the Court to stay the proceedings.

See Motion at 10. The Commissioners argue that a stay will not prejudice Great Divide because

of the Motion’s timeliness.

       The Commissioners filed the Amended Motion so that they could attach one document

composed of two parts. See Amended Motion at 1. The first part of the attached document is the

Affidavit of Records Custodian Certifying Records Pursuant to Rule of Evidence 803(6), filed

March 6, 2019 (Doc. 25-1). The second part of the attached document is the orders from NMPRC

cases No. 06-00241-UT and 07-00422-UT, filed March 6, 2019 (Doc. 25-1).




                                               -7-
       2.              Great Divide’s Response.

       Great Divide responds. See Response at 1. Great Divide contends that the NMPRC rule

at issue in this case is rule 17.9.570.9, which requires QFs to be ready to interconnect before they

can establish a legally enforceable obligation with a utility. See Response at 1. Great Divide

argues that, in contrast, the rules on which Mr. Marks worked were two rules “separate and

distinct” from rule 570.9: rules 17.9.570.10 and 17.9.570.15. Response at 2. See Response at 7-8.

Great Divide next argues that rule 16-111 precludes government attorneys from representing

clients in “matters” and that rulemaking is not considered a “matter,” because “there are not parties

involved and individual party rights are not at issue.” Response at 2. See id. at 6-7. Great Divide

closes by contending that laches bar the Motion, because the NMPRC has “expressly and

repeatedly permitted Marks to participate in matters turning on the application of various portions

of Rule 570, including specifically Rule 17.9.570.09, the subject of this action.” Response at 8-10.

       3.              The Hearing.

       The Court held a hearing on April 9, 2019. See Draft Transcript of Hearing at 1 (taken

April 9, 2019)(“Tr.”).3 The Commissioners began by reiterating the argument from their Motion

that they made in case the Court finds the matter to be an as-implemented claim. See Tr. at 7:17-23

(Amer). The Commissioners repeated their Motion’s argument that, as an NMPRC Commissioner,

Mr. Marks “participated substantially and personally” in rulemaking involving 570.9, even

“approv[ing] the repeal and replace . . . of the entire rule, including 570.9, which is at issue here.”

Tr. at 8:23-9:5 (Amer). The Commissioners next emphasized that disqualification is necessary,


       3
         The Court’s citations to the transcript of the April 9, 2019, hearing refer to the court
reporter’s original, unedited version; any final transcripts may contain slightly different page
and/or line numbers.



                                                 -8-
not to stop Mr. Marks from using confidential information, but to avoid the appearance of

impropriety so that the public trusts the judicial system. See Tr. at 9:10-17(Amer)(saying “that

the Commission does not believe that Mr. Marks is using confidential information”). The

Commissioners next noted that, although the Commissioners waived this conflict in a previous

case, they are not waiving the conflict in this case. See Tr. at 21:5-26 (Amer). The Commissioners

explained that their change in membership may account for this difference. See Tr. at 9:7-12

(Amer).

       When the Court questioned whether the Commissioners “waived” the conflict, the

Commissioners admitted that there was never a formal written waiver -- the Commissioners just

did not approve one Commissioner’s motion to disqualify. See Tr. at 10:17-11:8 (Amer). The

Commissioners then attempted to distinguish the previous case’s subject matter from the current

case’s subject matter. See Tr. at 11:8-21 (Amer, Solimon). The Commissioners repeated that “it

is a very different” case, citing the differing parties and the differing rules that were challenged.

Tr. at 11:9-21 (Amer, Solimon). The Commissioners next explained to the Court that the laches

argument did not apply, because the previous case “was filed as a formal complaint” and was not

a “preemption challenge to the entire rule 570.” Tr. at 13:2-5 (Amer). The Court posited a

hypothetical to the Commissioners: should the Court preclude a former state legislator who voted

on a law from challenging that law “because of his or her position in the legislature at the time?”

Tr. at 13:8-13 (Court). The Court voiced its concern that a blanket rule would discourage “good

lawyers from going into state Government.” Tr. at 13:18-19 (Court). The Commissioners

responded that, in the Court’s hypothetical, the lawyer would not be precluded from challenging

the statute, because the lawyer does not meet the “personal and substantial participation criteria.”

Tr. at 14:3-12 (Amer). The Commissioners clarified that their concern is that, in this case, Mr.



                                                -9-
Marks is challenging the rule’s validity itself -- his disqualification would be unnecessary if the

rule was ancillary. See Tr. at 15:1-8 (Court, Amer).

       Great Divide began its argument by rebutting the Commissioners’ laches defense; it argued

that Mr. Marks already has appeared before the NMPRC representing Great Divide in a challenge

regarding the establishment of a legally enforceable obligation and that no Commissioner objected

to his representation of Great Divide in that case. See Tr. at 16:22-17:1 (Guy). Great Divide next

characterized disqualification as a “drastic remedy” that is rarely sought or granted, because

disqualification requires “a deep overriding . . . ethical interest.” Tr. at 17:4-16 (Guy).   Great

Divide underscored that Mr. Marks’ tenure as Commissioner was from 2005 to 2012, and that,

therefore, he was not involved in rule 570’s 1988 promulgation, or in rule 570’s 2016 and 2018

interpretations. See Tr. at 17:24-3 (Guy). Great Divide stated that the Court’s ruling on whether

the claim is an implementation challenge is important, because “we [can] only decide if Mr. Marks

should continue in the case once we understand the case.” Tr. at 18:12-19:6 (Guy). Noting the

distinction between as-applied and as-implemented claims, Great Divide referred the Court to the

Commissioners’ discussion, which it conceded was “largely accurate.” Tr. at 19:6-14 (Guy). After

reviewing the legislative purpose behind PURPA and its FERC regulations, Great Divide

emphasized that “all [it] care[s] about” is rule 570.9 -- a rule with which, the Commissioners

concede, Mr. Marks was not involved. Tr. at 22:16-20 (Guy). Great Divide reiterated that the

dispute centers around rule 570’s interpretation, which happened after Mr. Marks’ tenure as

Commissioner. See Tr. at 23:6-15 (Guy). Rule 570’s interpretation, argued Great Divide, is

relevant, because Great Divide needs to demonstrate only that rule 570’s interpretation conflicts

with federal law to survive the Motion to Dismiss, filed March 1, 2019 (Doc. 19). See Tr. at

24:14-23 (Guy). Great Divide acknowledged that the Court would need to rule on other issues



                                              - 10 -
before deciding the Motion because the arguments “are tied in together.” Tr. at 25:2-5 (Guy).

Great Divide told the Court that, in reading Great Divide’s Amended Complaint, the Court would

see that Great Divide’s claim “is a very crisp federal law implementation challenge.” Tr. at 25:8-9

(Guy).

         Great Divide then began to discuss the “personally” and “substantially” requirements. Tr.

at 25:16-18 (Guy). Great Divide noted that the Tenth Circuit has interpreted these words as

meaning that “the factual context of the two representations [has] to be similar.” Tr. at 25:18-22

(Guy). Mr. Marks, Great Divide argued, did not participate in the interpretations, and, thus, could

not have “personally and substantially participate[d.]”       Tr. at 26:5-10 (Guy).     Great Divide

dismissed the 2006 and 2007 rulemaking, because it did not involve rule 570.9, and argued that

rulemaking was not a “matter” that would warrant disqualification. Tr. at 26:13-19 (Guy). The

Court posed a hypothetical to Great Divide: if an attorney is substantially and personally involved

in a rulemaking, would the Court be precluded from disqualifying the attorney in relevant cases

because rulemaking is not a “matter?” Tr. at 26:20-25 (Court). Great Divide responded that,

although it believes the hypothetical irrelevant, because Mr. Marks was not involved in the 2006

and 2007 rulemaking, it believed that the Court would have to ask: (i) who the parties were; (ii)

did the attorney obtain information specific to an individual party during the attorney’s tenure as

a government official; and (iii) did the attorney, as a government official, adjudicate any individual

party’s rights. See Tr. at 27:2-11 (Guy). The Court noted that the rule used “matter” instead of

“case” because of “matter’s” breadth. Tr. at 27:24-28:7 (Court). Great Divide acknowledged that

the Court may be reluctant to rule whether “matter” includes rulemaking, because of that ruling’s

implications, but it assured the Court that it did not have to reach that question in its decision. Tr.

at 28:10-15 (Court). Great Divide argued that “it cannot be the case” that a government official’s



                                                - 11 -
involvement with a law bars the attorney “forever” from litigating cases involving the law. Tr. at

28:21-29:4 (Guy).

        Turning back to the word “matter,” Great Divide contended that the NMPRC’s rules

differentiate between “rulemaking” and “all other proceedings and matters.” Tr. at 30:2-9 (Guy).

Great Divide repeated that the Court need not determine whether “rulemaking” is a “matter” to

decide the Motion. Tr. at 30 at 15-23 (Guy). Great Divide then returned to its laches argument,

stating that laches is inapplicable, because the NMPRC did not disqualify Mr. Marks when he

appeared before it in the Great Divide NMPRC Case. See Tr. at 31:6-17 (Guy)(insinuating that

the Commissioners did not disqualify Mr. Marks in the Great Divide NMPRC Case, because they

“knew he wasn’t involved”).

        The Court allowed the Commissioners to reply.                See Tr. at 32:1 (Court).        The

Commissioners first took issue with Great Divide’s characterization of their claim, arguing that

Great Divide’s Complaint vacillates between an “as-implemented” and “as-applied” challenge.

Tr. 32:6-13 (Amer). The Commissioners contended that, although Great Divide alleges that rule

570’s interpretation is at issue, the statute’s plain language is at issue, because it includes the ready-

to-interconnect requirement. See Tr. at 33:10-16 (Amer). The Commissioners then cited “a

Colorado rule” that defines “administrative proceedings” as including “matters,” for support that

the term “matter” includes “rulemaking.” Tr. at 33:19-34:6 (Amer). The Commissioners noted

that in the previous proceeding, Great Divide filed a complaint against one party and not for a

declaratory order about rule 570’s interpretation. See Tr. 34:14-35:3 (Amer). The Commissioners

noted that they did not disqualify Mr. Marks because his complaint was dismissed without

prejudice. See Tr. 39:24-40:12 (Amer). Turning to the ready-to-interconnect requirement, the

Court inquired as to the Commissioners’ justification for including that requirement. See Tr. at



                                                  - 12 -
35:7-19 (Court). The Commissioners replied that the FERC gives the States latitude to implement

requirements. See Tr. at 47:8-11 (Amer)(analogizing the present case to W. Water Power Prod.

Ltd., LLC v. Pub. Serv. Co. of N.M., No. 11-00466-UT (NMPRC Aug. 3, 2016)(“WWPP”), and

Power Res. Grp. Inc. v. Pub. Util. Comm’n of Tex., 422 F.3d 231 (5th Cir. 2005)(“Power Resource

Group”)). The Commissioners added that they had a “duty to balance” different stakeholders’

different interests, and that permitting unbuilt facilities to lock in rates contravenes the public’s

interest. Tr. at 36:12-23 (Amer). The Court wondered whether contractual safeguards, including

provisions rendering a contract void, would be sufficient protection against unbuilt facilities never

being built. See Tr. at 37:12-25 (Court). While the Commissioners searched their documents for

their answer, the Court inquired whether the Commissioners agreed with the statement: “Mr.

Marks was certainly on the commission, certainly involved in the interpretation of the rule, but

wasn’t there when the rule itself was promulgated.”           Tr. at 38:4-12 (Amer, Court).        The

Commissioners disagreed with the Court’s characterization, arguing that the 2006 and 2007 repeal-

and-replacement affected the entire rule, and, further, that if Mr. Marks was involved in any section

then he was a participant, because the rule’s sections must be read in conjunction with each other.

See Tr. at 38:13-18 (Amer).

        The Court posed a hypothetical to the Commissioners: “Let’s say I returned to private

practice, but I had interpreted ten times in my [judicial] career some particular rule but I wasn’t

involved in promulgating it or anything like that.” Tr. 38: 22-38:25 (Court). The Court concluded

that, in its hypothetical, it would not characterize itself as “substantially involved” in the rule. Tr.

at 39:1-3 (Court). The Court stated that its hypothetical is an extrapolation of the Commissioners’

reasoning. See Tr. at 39:4-6 (Court). The Commissioners explained that, in this situation, all of

the rules, including the ones in which Mr. Marks had been involved, were readopted in 2006 and



                                                 - 13 -
2007. See Tr. at 39:14-17 (Amer). Answering the Court’s inquiry, the Commissioners stated that

rule 570’s language was not altered in the repeal-and-replace. See Tr. at 40:15-20 (Court, Amer).

The Commissioners explained that language might not be altered in a repeal-and-replace, because

repeal-and-replaces occur whenever a sufficient number of amendments are made. See Tr. at

41:9-15 (Amer). The Court asked whether, during the repeal-and-replace process, Mr. Marks and

the Commissioners would have looked at all the rules or only the controversial rules, and the

Commissioners admitted that, although they could not confirm what was discussed, it does not

appear that rule 570.9 was discussed. See Tr. at 41:16-42:7 (Court, Amer).

       Pressing the Commissioners further, the Court posed another hypothetical: if the Court was

reviewing a set of revised local rules, and only some rules had redlines, should another court

disqualify lawyers and judges working on the rule without redlines when the amended set of local

rules was published? See Tr. at 42:13-22 (Court). The Commissioners replied that, because the

obligation to purchase is a key part of rule 570, they would have expected Mr. Marks, an attorney,

to review it and raise issue with it regardless. See Tr. at 43:1-6 (Amer). The Court considered

whether time management could explain why Mr. Marks did not challenge that obligation to

purchase. See Tr. at 43:7-15 (Court). The Court wondered if “the rule gives us a little bit of an

out,” because “personally and substantially involved” may require more than “the silence of the

record.” Tr. at 43:15-44-1 (Court). The Commissioners responded by saying that the “obligation

to purchase” is the “heart rule,” so “how can you reenact [the] heart of the rule [that] violates [the]

purpose [and] FERC?” Tr. at 44:2-7 (Amer).

       The Court then wrapped up the Motion. See Tr. at 44:11-12 (Court). The Court stated

that, although it was not denying the motion, it was “a little less inclined to grant the motion.” Tr.

at 44:13-15 (Court). The Court explained that it believes that it could “craft a definition of ‘matter’



                                                - 14 -
and focus on those words of ‘substantially’ and ‘personally’” to conclude that Mr. Marks is not

disqualified. Tr. at 44:16-19 (Court)(internal quotation marks added). The Court indicated that it

was “not inclined to grant” the motion. Tr. at 44:25 (Court).

       The Court next addressed the motion to stay. See Tr. at 45:9-10 (Court). The Court stated

that the Supreme Court of New Mexico’s caselaw regarding stays is procedural, and, thus, does

not bind the Court. See Tr. at 45:10-13 (Court). The Court told the parties it would provide an

opinion on this Motion. See Tr. at 45:14-16 (Court). This opinion is that promised opinion.

       Before the hearing finished, Great Divide interjected to argue that Mr. Marks did not have

the opportunity to say that rule 570 violates federal law because the Commissioners are unable to

look at the Notice of Proposed Rulemaking. See Tr. at 46:1-23 (Guy). The Commissioners argued

the first point by noting that, although the issue was first presented in 2016, the case was filed and

litigated in 2011, when Mr. Marks was a Commissioner. See Tr. at 47:3-6 (Amer). Great Divide

countered that the legally-enforceable-obligation issue did not arise until the end of the case in

2016. See Tr. at 47:18-21 (Guy). The Commissioners argued that the complaint filed in 2011

“specifically says that they’re requesting that PNM shall immediately offer to purchase at a rate”

and that “PNM was in [violation] of its obligation under rule 570.” See Tr. at 48:10-16 (Amer).

The Court ended the hearing by giving the parties permission to supplement the record. See Tr. at

49:5-7 (Court).

       4.              Motion to Dismiss and Hearing.

       For context, the Court excerpts procedural history from its Memorandum Order and

Opinion, 2019 WL 2144829 No. CIV 19-0099 JB\CG (May 16, 2019)(Doc. 55)(“MOO”):

               The Commission asks that the Court dismiss the Complaint for lack of
       subject-matter jurisdiction. See MTD at 1-2. According to the Commission,
       PURPA delineates two challenges to state regulatory actions: (i) as-applied



                                                - 15 -
challenges that “involve[] a contention that the agency’s implementation plan is
unlawful as it applies to or affects an individual petitioner”; and (ii) as-implemented
challenges that “allege[] that the state agency has failed to comply with its
obligation under Section 210(f)(2) of PURPA to devise a plan that implements
PURPA and FERC’s PURPA-related regulations.” MTD at 4 (citing 16 U.S.C.
§ 824a-3(g)-(h); Power Res. Grp. v. Pub. Util. Comm’n of Tex, 422 F.3d 231, 233,
235 (5th Cir. 2005); Mass. Inst. of Tech. v. Mass Dep’t of Pub. Utils, 941 F. Supp.
233, 237 (D. Mass. 1996)(Lindsay, J.); Greensboro Lumber Co. v. Ga. Power Co.,
643 F. Supp. 1345, 1374 (N.D. Ga. 1986)(Moye, J.)). The Commission explains
that federal courts have jurisdiction over only as-implemented claims. See MTD
at 4-5.

                The Commission argues that Great Divide brings an as-applied
challenge. See MTD at 5. The Commission contends that Great Divide’s requested
relief would benefit only Great Divide and affect only Great Divide’s relationship
with El Paso Electric. See MTD at 5. The Commission contends that, in the
Complaint, Great Divide admits that the NMPRC implements PURPA and the
related FERC regulations through rule 570, and does not challenge rule 570’s
legality, but argues that rule 570 does not address legally enforceable obligations.
See MTD at 17-18. According to the Commission, rule 570 prescribes the date on
which an energy utility’s legally enforceable obligation arises. See MTD at 18.

                The Commission cites two cases to support its arguments. See MTD
at 19-20. According to the Commission, in Exelon Wind 1, L.L.C. v. Nelson, 766
F.3d 380 (5th Cir. 2014), the United States Court of Appeals for the Fifth Circuit
concluded that a qualified facility raised an as-applied challenge where the qualified
facility’s claims rested largely on the order that the Public Utility Commission of
Texas (“PUCT”) issued rather than on a rule that the PUCT promulgated. See MTD
at 19 (citing Exelon Wind 1, L.L.C. v. Nelson, 766 F.3d at 390). The Commission
states that, in Exelon Wind 1, L.L.C. v. Nelson, the Fifth Circuit also rested its
conclusions on the qualified facility’s requested relief -- that the federal court
require that the PUCT reopen the considerations in its particular case and not
enforce the prior order against it. See MTD at 19 (citing Exelon Wind 1, L.L.C. v.
Nelson, 766 F.3d at 390). The Commission also cites Power Resource Group v.
Klein, No. A-03-CA-762-H, 2004 U.S. Dist. Lexis 28820 (W.D. Tex. Feb. 18,
2004)(Hudspeth, J.), in which the qualifying facility asked the federal court to
declare that the PUCT’s actions affecting the qualifying facility violated PURPA.
See MTD at 19-20 (citing Power Res. Grp. v. Klein, 2004 U.S. Dist. Lexis 28820,
at *23). According to the Commission, the qualifying facility “requested injunctive
relief requiring the PUCT to promulgate new regulations and to reconsider the
qualifying facility’s petition under those new regulations.” MTD at 20 (citing
Power Res. Grp. v. Klein, 2004 U.S. Dist. Lexis 28820, at *23). The Commission
describes that the Honorable Harry Lee Hudspeth, then-Senior United States
District Judge for the Western District of Texas, held that the qualifying facility




                                        - 16 -
       brought an as-applied claim. See MTD at 20 (citing Power Res. Grp. v. Klein, 2004
       U.S. Dist. Lexis 28820, at *23).

                       The Commission also avers that courts have concluded that 28
       U.S.C. § 1331 does not grant subject-matter jurisdiction where a more specific
       statute elsewhere grants subject-matter jurisdiction. See MTD at 20. The
       Commission states that PURPA provides exclusive subject-matter jurisdiction to
       state courts over as-applied challenges, so the Court lacks subject-matter
       jurisdiction here. See MTD at 20-21. The Commission likewise argues that the
       Declaratory Judgment Act, 28 U.S.C. §§ 2201-02, does not provide an independent
       jurisdictional basis for federal cases, so Great Divide cannot rely on the Declaratory
       Judgment Act for subject-matter jurisdiction. See MTD at 21.

                The Commission opined that Great Divide challenges the N.M. Order in an
       as-applied challenge and not rule 570 in an as-implemented challenge, because
       Great Divide does not want the NMPRC to have to engage in a rulemaking to
       change rule 570. See Draft Transcript of Hearing at 47:15-21 (taken May 2,
       2019)(Amer)(“[May 2] Tr.”). The Commission expressed its belief that Great
       Divide worries that a rulemaking will prevent the Projects’ construction on a
       timeline that will allow Great Divide to earn tax credits for renewable energy
       projects. See [May 2] Tr. at 47:21-24 (Amer); id. at 48:18-49:9 (Amer). The
       Commission explained that a rulemaking takes about eighteen months to complete.
       See [May 2] Tr. at 51:19-23 (Amer). The Court asked Great Divide to discuss these
       tax credits. See Tr. at 84:21-85:2 (Court). Great Divide explained that it will
       receive tax credits if it completes construction on the Projects before 2020. See
       [May 2] Tr. at 85:6-11 (Guy). The Court pressed Great Divide on how the timing
       of the Projects’ construction affects the tax credits. See [May 2] Tr. at 86:16-22
       (Court). Great Divide identified the tax credit as a production tax credit that
       provides a credit for every kilowatt-hour of renewable energy that the Projects
       produce. See [May 2] Tr. at 90:20-25 (Marks). According to Great Divide, the tax
       credit is applied over the Projects’ first ten years of production. See [May 2] Tr. at
       91:3-7 (Marks). Great Divide described that, if construction begins by a certain
       deadline, the developer receives a certain amount of tax credits, but if the
       construction is delayed, the developer receives a “proportional reduction” in the tax
       credits. [May 2] Tr. at 87:4 (Guy). See id. at 86:23-87:5 (Guy). According to
       Great Divide, it is deemed for tax purposes to have begun work on the Projects in
       2016 and, therefore, must complete the Projects by 2020 to receive the one hundred
       percent credit.4 See [May 2] Tr. at 93:21-94:8 (Rucker).

       4
         The Library of Congress’ Congressional Research Service has succinctly explained these
tax credits. See Cong. Research Serv., The Renewable Electricity Production Tax Credit: In Brief
(Nov.        27,      2018),      https://www.google.com/url?sa=t&rct=j&q=&esrc=s&source=
web&cd=3&cad=rja&uact=8&ved=2ahUKEwju76CXyILiAhWUvJ4KHfO1BTAQFjACegQIA




                                               - 17 -
               The Commission reiterated the background on PURPA and the FERC
       regulations and the Commission’ arguments from the MTD and the Reply. See
       [May 2] Tr. at 52:20-56:19 (Moss); id. at 57:11-59:8 (Moss); id. at 59:12-7 (Moss).
       The Commission added that it could not have waived its jurisdictional arguments
       during the FERC enforcement action and repeats its Reply’s other arguments about
       that enforcement action. See [May 2] Tr. at 61:17-62:11 (Moss). Great Divide
       replied and mentioned that parties can raise an as-applied/as-implemented
       challenge in FERC proceedings but admitted that the issue is not central to this
       case. See [May 2] Tr. at 62:22-63:6 (Guy). Great Divide then repeated its
       arguments from the Response. See [May 2] Tr. at 63:8-64:1 (Guy); id. at 65:24-
       67:2 (Guy). Great Divide added to its arguments that the Commission does not
       want anyone to challenge rule 570 and that rule 570 defeats PURPA’s purpose of
       encouraging development by requiring that developers build qualifying facilities
       before obtaining guarantees of purchasers for their electric energy. See [May 2]
       Tr. at 64:25-65:23 (Guy).

RAC&url=https%3A%2F%2Ffas.org%2Fsgp%2Fcrs%2Fmisc%2FR43453.pdf&usg=AOvVaw0
CBXyvST-jNvn-aZVA6dCz (“CRS Report”). Congress enacted the Production Tax Credit for
wind facilities in the Consolidated Appropriations Act, Pub. L. 114-113 (2016). See CRS Report
at 1. The Production Tax Credit is calculated by the kilowatt-hour of energy that a facility
generates. See CRS Report at 1. A facility may claim the credit once it begins production and for
the first ten years after it begins production. See CRS Report at 1. The credit amount adjusts each
year according to inflation. See CRS Report at 1. The maximum tax credit for 2017 and 2018
[was] 2.4 cents per kilowatt-hour. See CRS Report at 1. For 2016, the maximum credit amount
was 2.3 cents per kilowatt-hour. See CRS Report at 1. The Production Tax Credit for wind
facilities began phasing out in 2017, but wind facilities for which construction begins before 2020
will qualify for the credit. See CRS Report at 1. Wind facilities that began construction in 2017
will receive eighty percent of the tax credit; facilities that began construction in 2018 will receive
sixty percent of the tax credit; and facilities that begin construction in 2019 will receive forty
percent of the [tax] credit. See CRS Report at 1.
         The Internal Revenue Service (“IRS”) provides a safe harbor for wind facilities that begins
construction in 2016 and complete construction “no more than four calendar years after” the year
construction began. Comm’r, Beginning of Construction for Sections 45 and 48, Notice 2016-31
¶ 3, at 5, https://www.irs.gov/pub/irs-drop/n-16-31.pdf. See Comm’r, Beginning of Construction
for Purposes of the Renewable Electricity Production Tax Credit and Energy Investment Tax
Credit,         Notice         2013-29         § 1,       at       1       (“Notice       2013-29”),
https://www.google.com/search?q=Notice+2013-29+%28Five+Percent+Safe+Harbor%29+
irs&ie=utf-8&oe=utf-8&client=firefox-b-1-ab (establishing the safe harbor for facilities on which
construction begins before January 1, 2014). Under the safe harbor, the IRS deems construction
to have begun on a wind facility when a developer begins physical work on the project, or when a
developer pays five percent or more of the cost of the facility, and makes “continuous efforts to
advance toward completion of the facility,” pursuant to the IRS’ regulations. Notice 2013-29 §§ 4,
5, at 2, 9 (describing the safe harbors). Accordingly, a wind facility that begins construction in
2016 and finishes construction in 2020 receives the full Production Tax Credit.



                                                - 18 -
        The Court asked whether a complaint could raise as-applied and as-
implemented challenges, see [May 2] Tr. at 64:2-6 (Court), and Great Divide
confirmed that such a scenario was possible but argued that it raises only an as-
implemented challenge, see [May 2] Tr. at 64:7-13 (Guy). Great Divide admitted
that rule 570 on its face is not unlawful, see [May 2] Tr. at 80:15-22 (Guy), and
averred that Great Divide challenges the NMPRC’s interpretation of rule 570, see
[May 2] Tr. at 67:3-14 (Guy). Great Divide summarized that it challenges the N.M.
Order, because the N.M. Order contains the unlawful interpretation that the
NMPRC applied to Great Divide. See [May 2] Tr. at 72:18-20 (Guy). Great Divide
explained that rule 570 does not mention a “legally enforceable obligation” and that
the NMPRC in the Western Water and Power case interpreted rule 570 for the first
time as establishing when a legally enforceable obligation arises. See [May 2] Tr.
at 70:2-18 (Guy). Great Divide emphasized that the NMPRC has proposed a
rulemaking to define “legally enforceable obligation,” but has not undertaken the
rulemaking. See [May 2] Tr. at 70:18-21 (Guy). According to Great Divide, in the
Complaint, it comments that rule 570 does not include the words “legally
enforceable obligation” and that the NMPRC relied on the Western Water and
Power case to decide its case, and requests that the Court declare that the N.M.
Order is unlawful. See [May 2] Tr. at 78:23-79:8 (Guy). In Great Divide’s view,
the Commission’s position would grant immunity from challenge to state agencies’
interpretations of the state regulations implementing PURPA. See [May 2] Tr. at
81:4-19 (Guy).

        The Commission replied and argued that Great Divide reads incorrectly rule
570, because the rule establishes on its face when a legally enforceable obligation
arises. See [May 2] Tr. at 96:14-97:10 (Moss). The Commission added that, in the
N.M. Order, the NMPRC states that it rests its conclusion on rule 570’s plain
meaning. See [May 2] Tr. at 97:11-24 (Moss). The Commission further responded
that Great Divide could have challenged rule 570 in the Complaint but chose not to
directly challenge the rule. See [May 2] Tr. at 97:24-98:14 (Moss).

         The Court asked in what timeframe Great Divide envisioned needing a
decision from the Court. See [May 2] Tr. at 87:23-88:7 (Court). Great Divide
replied that, ideally, it would like a response to the MTD in a week or two, and that
it envisions filing motions for summary judgment within a couple months. See
[May 2] Tr. at 89:15-90:6 (Guy). Great Divide explained that it estimates needing
about fourteen months to build the projects. See [May 2] Tr. at 91:21-25 (Marks).
Great Divide described that the Projects’ capital costs are around $224 million and
that it will need to finance the Projects by around October, 2019, to meet its goal
for the tax credit. See [May 2] Tr. at 92:20-93:4 (Rucker).5 Great Divide explained


5
    Rucker is the Plaintiffs’ CEO. See [May 2] Tr. at 92:15-17 (Guy).



                                        - 19 -
       that it would struggle to complete the project if it receives even only eighty percent
       of the tax credits. See [May 2] Tr. at 93:4-15 (Rucker).

                The Commission opined that, no matter what the Court does in this case,
       Great Divide waited too long to resolve the case, and the parties will not resolve
       the case’s merits in the time required for Great Divide to begin construction,
       because Great Divide also wants to establish an avoided cost rate for El Paso
       Electric. See [May 2] Tr. at 100:2-15 (Moss). The Court asked the Commission
       what it meant by stating that Great Divide waited too long, and the Commission
       explained that Great Divide knew of the Western Water and Power case in 2016
       and was planning the Projects in 2016, but waited until 2018 to bring this case. See
       [May 2] Tr. at 100:16-101:6 (Court, Moss). Great Divide responded that
       developing the Projects required several years of study and that it worked with El
       Paso Electric before filing the complaint with the NMPRC, so it did not delay in
       filing its complaint with the NMPRC. See [May 2] Tr. at 111:10-20 (Guy). The
       Court promised the parties an opinion on the MTD, and stated that it would address
       the MTD before it addresses the Defendants’ Motion to Disqualify and Motion to
       Stay Mr. Jason Marks, Esq. and Memorandum of Law in Support Thereof, filed
       March 1, 2019 (Doc. 18), or Proposed Intervenor’s El Paso Electric Company’s
       Motion to Intervene as a Defendant Pursuant to Fed. R. Civ. P. 24, filed March 1,
       2019 (Doc. 24). See Tr. at 115:1-116:2 (Court).

MOO at 10-22.

5.     The MOO.

       The Court issued its MOO, concluding that Great Divide raised only as-applied challenges

and that the Court would have jurisdiction if Great Divide amended the Complaint to raise as-

implemented challenges. See MOO at 41, 47. The Court first discussed how it concluded that the

challenges were as-applied. See MOO at 41. The Court stated that Great Divide’s complaints

were focused on “the N.M. Order’s application of rule 570 and NMPRC caselaw to it.” MOO at

43. The Court provides specific examples: (i) in the prayer for relief, Great Divide requested relief

“remedying the N.M. Order’s specific effects on them,” MOO at 42; and (ii) Great Divide

requested an injunction to “‘resolve disputes between Plaintiffs and EPE,’” MOO at 42 (quoting

Complaint ¶ b, at 13). The Court noted that, at the hearing, Great Divide conceded that rule 570

did not violate PURPA and the FERC regulations and admitted that the Complaint did not make



                                               - 20 -
that claim. See MOO at 43. The Court additionally noted that Great Divide alleged only at the

hearing that NMPRC’s interpretation of rule 570 was the regulatory action that violated PURPA

and its FERC regulations. See MOO at 43. Great Divide’s claim about methodology did not

challenge rule 570 or the NMPRC’s interpretation of it.

       The Court noted that, instead of these as-applied challenges, Great Divide could have raised

an as-implemented challenge that rule 570, or NMPRC’s interpretation of rule 570, violated

PURPA and its FERC regulations. The Court said that Great Divide could have asked for relief

declaring rule 570 or the NMPRC’s interpretation of rule 570 invalid. The Court suggested that

Great Divide “might have asked for “an order ‘[d]eclaring that the NM Order violates PURPA and

FERC regulations insofar as it’ interprets rule 570.” MOO at 45 (quoting Complaint ¶ a, at 13).

The Court noted that, had Great Divide brought an as-implemented challenge, the Court would

have had jurisdiction over the case. See MOO at 50. The Court, accordingly, dismissed the case

without prejudice. See MOO at 50.

                            LAW REGARDING DISQUALIFICATION

       Two sources of authority govern motions to disqualify:

               First, attorneys are bound by the local rules of the court in which they
       appear. Federal district courts usually adopt the Rules of Professional Conduct of
       the states where they are situated. Second, because motions to disqualify counsel
       in federal proceedings are substantive motions affecting the rights of the parties,
       they are decided by applying standards developed under federal law. In re
       American Airlines, Inc., 972 F.2d 605, 610 (5th Cir. 1992), cert. denied sub nom.
       Northwest Airlines, Inc. v. American Airlines, 507 U.S. 912, 113 S.Ct. 1262, 122
       L.Ed.2d 659 (1993). Therefore, motions to disqualify are governed by the ethical
       rules announced by the national profession and considered in “light of the public
       interest and the litigants' rights.” See [In re] Dresser [Industries, Inc.], 972 F.2d
       [540,] 543 [(5th Cir. 1992)].

       Cole v. Ruidoso Mun. Schs., 43 F.3d 1373, 1383 (10th Cir. 1994). The local rules for the

United States District Court for the District of New Mexico state: “The Rules of Professional



                                              - 21 -
Conduct adopted by the Supreme Court of the State of New Mexico apply except as otherwise

provided by local rule or by Court Order.” D.N.M. L.R. 83.9. “The New Mexico Rules were

patterned after the [American Bar Association's] Model Rules of Professional Conduct -- the rules

which . . . reflect the national standard to be used in ruling on disqualification motions,” Cole v.

Ruidoso Mun. Schs., 43 F.3d at 1383, and the New Mexico Rule at issue does not differ from their

counterparts in the ABA’s Model Rules, compare Rule 16-111(A)(2) NMRA with ABA Model

Rule 1.11(a)(2).

               Rule 16-111(A)(2) NMRA states:

         A.    Subsequent Representation. Except as law may otherwise expressly
               permit, a lawyer who has formerly served as a public officer or employee
               of the government:

                   ...

               (2)     shall not otherwise represent a client in connection with a matter in
               which the lawyer participated personally and substantially as a public
               officer or employee, unless the appropriate government agency gives its
               informed consent, confirmed in writing, to the representation.

       NMRA Rule 16-111(A)(2)(bold in original). The New Mexico Rules define
“matter” as:

   (1)         any judicial or other proceeding, application, request for a ruling or other
               determination, contract, claim, controversy, investigation, charge,
               accusation, arrest or other particular matter involving a specific party or
               parties; and

   (2)         any other matter covered by the conflict of interest rules of the appropriate
               government agency.

         Rule 16-111(E)(1)-(2) NMRA. New Mexico Rules elaborate on “matter” by stating that

“[t]he scope of ‘[the] matter’ for purposes of this rule depends on the facts of a particular situation

or transaction.” NMRA Rule 16-109 cmt. 1. “Taken together, Rules 16-109 and 16-111 indicate

a fact-specific, transactional approach to determining the scope of ‘[the] matter.’” Roy D. Mercer,



                                                - 22 -
LLC v. Reynolds, 2013-NMSC-002, ¶ 26, 292 P.3d 466, 472 (quoting rule 16-109 and rule

16-111).

       Rule 16-111’s commentary explains that rule 16-111 is “a balancing of interests” between:

(i) ensuring that a lawyer is “not in a position where benefit to the other client might affect

performance of the lawyer’s professional functions on behalf of the government” and ensuring that

“unfair advantage [does] not accrue to other client by reason of access to confidential government

information about the client’s adversary obtainable only through the lawyer’s government

service”; and (ii) ensuring that the rules are not “so restrictive as to inhibit transfer of employment

to and from the government,” because the “government has a legitimate need to attract qualified

lawyers as well as maintain high ethical standards.”          NMRA Rule 16-111 cmt. 4.            Rule

16-111(A)(2) limits disqualification to “matters involving a specific party or parties, rather than

extending disqualification to all substantive issues on which the lawyer worked” to “prevent the

disqualification rule from imposing too severe a deterrent against entering public service.” NMRA

Rule 16-111 cmt. 4.

                                       LAW REGARDING STAYS

       A court has broad discretion in managing its docket, which includes decisions regarding

issuing stays for all or part of a proceeding. See Clinton v. Jones, 520 U.S. 681, 706 (1997)(“The

District Court has broad discretion to stay proceedings as an incident to its power to control its

own docket.” (citing Landis v. N. Am. Co., 299 U.S. 248, 254 (1936))).

               [T]he power to stay proceedings is incidental to the power inherent in every
       court to control the disposition of the causes on its docket with economy of time
       and effort for itself, for counsel, and for litigants. How this can best be done calls
       for the exercise of judgment, which must weigh competing interests and maintain
       an even balance.




                                                - 23 -
Landis v. N. Am. Co., 299 U.S. at 254-55. Recognizing that district courts must exercise

moderation in issuing stays, the Supreme Court of the United States of America has noted that

there are no strict rules for the district court to apply, because “[s]uch a formula . . . is too

mechanical and narrow.” Landis v. N. Am. Co., 299 U.S. at 255.

       The party seeking a stay generally faces a difficult burden. See Clinton v. Jones, 520 U.S.

at 708 (“The proponent of a stay bears the burden of establishing its need.”); S2 Automation LLC

v. Micron Tech., Inc., No. CIV 11-0884 JB/WDS, 2012 WL 3150412, at *2 (D.N.M. July 23,

2012)(Browning, J.)(citing Commodity Futures Trading Comm’n v. Chilcott Portfolio Mgmt.,

Inc., 713 F.2d 1477, 1484 (10th Cir. 1983)). “In particular, where a movant seeks relief that would

delay court proceedings by other litigants he must make a strong showing of necessity because the

relief would severely affect the rights of others.” Commodity Futures Trading Comm’n v. Chilcott

Portfolio Mgmt., Inc., 713 F.2d at 1484. “The underlying principle clearly is that ‘the right to

proceed in court should not be denied except under the most extreme circumstances.’” Commodity

Futures Trading Comm’n v. Chilcott Portfolio Mgmt., Inc., 713 F.2d at 1484 (alterations

omitted)(quoting Klein v. Adams & Peck, 436 F.2d 337, 339 (2d Cir. 1971)).

                                    LAW REGARDING LACHES

       Laches “bars a party’s dilatory claim . . . when there is: ‘(1) lack of diligence by the party

against whom the defense is asserted, and (2) prejudice to the party asserting the defense.’”

Biodiversity Conservation All. v. Jiron, 762 F.3d 1036, 1090-91 (10th Cir. 2014)(quoting Nat’l

R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 122 (2002)). See Pueblo of Jemez v. United States,

No. CIV 12-0800 JB\JHR, 2019 WL 1128359, at *3 (D.N.M. Mar. 12, 2019)(Browning, J.).

Laches, which is rooted in the principle that “equity aids the vigilant and not those who slumber

on their rights,” Kansas v. Colorado, 514 U.S. 673, 687 (1995), demands flexible application,



                                               - 24 -
Biodiversity Conservation All. v. Jiron, 762 F.3d 1036, 1091 (10th Cir. 2014)(“‘Equity eschews

mechanical rules; it depends on flexibility. Equity as acted on the principle that laches is not, like

limitation, a mere matter of time; but principally a question of the inequity of permitting the claim

to be enforced . . . .’”)(quoting Holmberg v. Armcrecht, 327 U.S. 392, 396 (1946)).

                                                ANALYSIS

       The Commissioners request that the Court disqualify Mr. Marks as counsel and stay the

proceedings until the Court resolves the disqualification issue. See Motion at 1-2. Great Divide

objects that Mr. Marks’ tenure as NMPRC Commissioner and Chairman does not merit

disqualification under rule 16-111(A)(2), and that the motion to stay will become moot when the

Court denies the Motion as Great Divide believes it should do. See Response at 2, 10. The Court

concludes that Mr. Marks’ involvement with rule 570 as NMPRC Commissioner and Chairman

does not merit disqualification, because the rulemaking proceedings are not “matters” under rule

16-111(A)(2), and because he was not “personally” and “substantially” involved. NMRA Rule

16-111(A)(2). Because the District of New Mexico and the United States Court of Appeals for

the Tenth Circuit have not fleshed out this area of law yet, the Court fashions its definitions of

“matter,” “personally,” and “substantially” following the text of rule 16-111(A)(2), and relying on

persuasive law from other federal courts.

I.      THE COMMISSIONERS DID NOT UNREASONABLY DELAY IN FILING
        THEIR MOTION TO DISQUALIFY, AND GREAT DIVIDE IS NOT
        PREJUDICED BY THE TIME AT WHICH THE COMMISSIONERS FILED
        THEIR MOTION TO DISQUALIFY.

       While the Court has flexibility in applying the doctrine of laches, the Court must find that

(i) the motion to disqualify was unreasonably delayed; and (ii) this unreasonable delay prejudiced

Great Divide. See Biodiversity Conservation All. v. Jiron, 762 F.3d 1036, 1091 (10th Cir. 2014).




                                                - 25 -
The Court concludes that the Commissioners did not unreasonably delay their motion to disqualify.

The laches defense, therefore, is not a bar to the motion to disqualify counsel.

       The Commissioners did not unreasonably delay filing their motion to disqualify. Great

Divide asserts that the Commissioners unreasonably delayed their motion to disqualify, because

the Commissioners could have disqualified Mr. Marks before three different times: (i) in a 2015

case involving rule 570.7, rule 570.10, and rule 570.14; (ii) in a 2017 case “again [involving]

rooftop solar surcharges”; and (iii) in the 2018 case that led to the current case. Response at 9.

Great Divide emphasizes that the Commissioners considered disqualification in the 2017 case, but

that the Commissioners, in a three-to-two vote, elected not to find a conflict. See Response at 9.

The Commissioners’ lack of action in these three cases, Great Divide argues, demonstrates that

bringing a motion to disqualify now is unreasonable. The Court disagrees with Great Divide. The

NMPRC was not composed of the same five Commissioners against whom this case was brought.6

Just because a different NMPRC iteration decided against disqualifying Mr. Marks does not mean

that these NMPRC Commissioners would make the same decision. The Court, views this case,

not the 2015 case, as the first opportunity all five of these Commissioners had together to disqualify

Mr. Marks. The Court concludes that less than a month between filing the complaint and filing a

motion to disqualify is a reasonable timeframe.          Compare Complaint for Declaratory and

Injunctive Relief against All Defendants, filed February 6, 2019 (Doc. 1)(“Complaint”), with

Motion to Disqualify Counsel, filed March 1, 2019 (Doc. 18).




       6
        Neither party discussed the NMPRC’s composition in the prior three cases, so the Court
has done its own research to verify that the composition changed. See Commissioners, NMPRC,
available at http://nmprc.state.nm.us/commissioners/index.html (last visited Nov. 20, 2019).



                                                - 26 -
       Furthermore, the motion to disqualify does not cause undue prejudice to Great Divide. The

Tenth Circuit has found prejudice for unreasonable delay when prejudice was “undue,”

“substantial,” or “material”: “Further, courts have said that prejudice is established when the

defendant has expended substantial time and effort during the delay that the defendant’s claim

could defeat.” Biodiversity Conservation All. v. Jiron, 762 F.3d at 1091 (quoting Daingerfield

Island Protective Soc. v. Lujan, 920 F.2d 32, 37 (D.C. Cir. 1990)(“undue”); Yates v. Am.

Republics Corp., 163 F.2d 178, 180 (10th Cir. 1947)(“substantial”); Hutchinson v. Pfeil, 105 F.3d

562, 564 (10th Cir. 1997)(“material”)(citing Jicarilla Apache Tribe v. Andrus, 687 F.2d 1324,

1338-39 (10th Cir. 1982))). Rather than presenting evidence of undue, substantial, or material

prejudice, Great Divide offers no evidence of prejudice that the Commissioners’ “delay” has

caused them to suffer. See generally Response. Great Divide contends only that Mr. Marks’

disqualification would cause it prejudice in the future, because disqualification would mean Great

Divide would have to hire a new attorney “after Mr. Marks has become intimately familiar with

the matters in the case before the NMPRC, their Petition to FERC, and the instant case.” Response

at 10. While Mr. Marks was part of the original action, the Court already has stated that it

calculates the delay from the date the Complaint was filed. Great Divide, therefore, would have

to substitute counsel less than one month after proceedings have commenced. The Court does not

find that substituting counsel less than one month after filing is the undue, substantial, or material

prejudice that laches is meant to cure.7 The Court, therefore, concludes that laches is inapplicable


       7
        The Court already has decided in this opinion that Mr. Marks’ involvement in previous
rulemaking proceedings does not render him disqualified. In an alternate universe in which the
Court disqualifies Mr. Marks under rule 16-111, Mr. Marks’ “intimate” involvement with the
previous rulemakings would serve only as a further justification for disqualifying him and not as
evidence of the prejudice Great Divide would suffer. Response at 10.



                                                - 27 -
in the present case and that equity does not bar the Commissioners from bringing their motion to

disqualify

II.    NEW MEXICO STATE LAW ON STAYS DOES NOT BIND THE COURT, AND
       THE COURT, THEREFORE, USES ITS DISCRETION TO DENY THE STAY.

       The Commissioners err in citing the New Mexico state case, Living Cross Ambulance

Service v. NMPRC, 2014-NMSC-036, 338 P.3d 1258, for the proposition that the Court must stay

the case pending the resolution of the Motion. See Motion at 10 (“[Once] a party moves to

disqualify an adverse party’s counsel based on counsel’s former representation of the movant, all

substantive proceedings must cease until the tribunal determines whether counsel is

disqualified.”)(quoting Living Cross Ambulance Service v. NMPRC, 2014-NMSC-036, 338 P.3d

at 1262. Federal law, not state law, governs the substance and procedure of federal claims that

arise under federal-question jurisdiction in federal court. See Barnett v. Hall, Estill, Hardwick,

Gable, Golden & Nelson, P.C., No. 18-CV-00064-TCK-FHM, 2018 WL 4038117, at *5 (N.D.

Okla. Aug. 23, 2018)(Kern, J.)(“Federal law governs both substance and procedure in the litigation

of federal claims in federal court.”); Aerosonic Corp. v. Trodyne Corp., 402 F.2d 223, 229 (5th

Cir. 1968)(“It is not to be doubted that where the jurisdiction of the federal court is based on the

existence of a federal question, federal law applies as to both substance and procedure.”). This

case arises under federal-question jurisdiction. See Amended Complaint ¶¶ 17-18, at 3-4 (“The

Court has subject matter jurisdiction . . . because the action brings claims arising under federal

law.    The Court also has subject matter jurisdiction over this action pursuant to

16 U.S.C. § 824(a-3(h)(2)(B)).”). Federal law, therefore, governs this case both substantively and

procedurally. The Court, thus, looks to federal law when deciding the motion to stay.




                                               - 28 -
       The Court’s use of federal law is appropriate even though it is deciding a motion on the

Supreme Court of New Mexico’s Rules of Professional Conduct. Federal courts have the “inherent

power” to regulate the conduct of attorneys who appear in their court.8 Chambers v. NASCO, Inc.,

501 U.S. 32, 51 (1991). See Judith A. McMorrow, The (f)utility of Rules: Regulating Attorney

Conduct in Federal Court Practice, 58 SMU L. Rev. 3, 19 (2005)(describing Chambers v. NASCO,

Inc. as the “exclamation point for the idea that the federal court is in control” of “the proceedings

in their courtroom, including [] power to regulate attorneys”); N.M. R. Prof’l. Conduct 16-805

(acknowledging the “authority [of] federal tribunal [] to regulate practice before them”). The

District of New Mexico used its power to incorporate into its local rules the New Mexico Rules of

Professional Conduct. See D.N.M.L.R 83.9; Fed. R. of Civ. P. 83 (giving a district court that

follows the prescribed notice and comment procedure the power to promulgate local “rules

governing its practice” ). The District of New Mexico is not obligated, however, to incorporate

the New Mexico Rules of Professional Conduct into its local rules. See Eli J. Richardson,

Demystifying the Federal Law of Attorney Ethics, 29 Ga. L. Rev. 137, 150 (1994)(“Federal courts

need not use the attorney-ethics rules of the jurisdiction in which they sit.”). The District of New

Mexico could have adopted the ABA Model Rules or opted out of adopting any code and

promulgated ethics rules via adjudication. See Rand v. Monsanto Co., 926 F.2d 596, 603 (7th Cir.

1991)(Easterbrook, J.)(noting that 18.18% of federal district courts had not adopted a set of



       8
         Federal courts can not regulate the conduct of the attorneys who appear in their court if
their regulation conflicts with a federal law. Federal prosecutor are subject to the McDade
Amendment, a provision in the Omnibus Consolidated and Emergency Supplemental
Appropriations Act of 1999, which “requires federal prosecutors to comply with state ethics
guidelines without regard for other federal interests at stake. Federal Prosecutors, State Ethics
Regulations, and the McDade Amendment, 113 Harv. L. Rev. 2080, 2089 (2000).



                                               - 29 -
attorney-ethics rules). Because the District of New Mexico has elected to incorporate the New

Mexico Rules of Professional Conduct, those rules became part of the federal law, just as adopting

a case-by-case adjudication method or adopting its own version of the ABA Model rules would

have resulted in federal law. See, e.g., Richardson, supra, at 150 (“Ethical standards applicable in

federal court are a matter of federal law.”). Although the District incorporated state law, the law

in federal court is federal law. See Hollingsworth v. Perry, 558 U.S. 183, 191 (2010)(stating that

local rules have the force of law); Polycast Tech. Corp. v. Uniroyal, Inc., 129 F.R.D. 621, 624

(S.D.N.Y. 1990)(“Federal law governs the conduct of attorneys in the federal courts. Generally,

that law is embodied in the local rules of each court.”); Kitchen v. Aristech Chem., 769 F. Supp.

254, 258 (S.D. Ohio 1991)(stating that “questions of ethics in federal cases are ultimately questions

of federal law”). Moreover, it is a well-established principle that federal law governs substantive

federal claims, such as a motion to disqualify in federal court. See, e.g., Cole v. Ruidoso Mun.

Schs., 43 F.3d at 1383 (“Because motions to disqualify counsel in federal proceedings are

substantive motions affecting the rights of the parties, they are decided by applying standards under

federal law.”).

       Furthermore, incorporating the Supreme Court of New Mexico’s adoption of rules does

not incorporate the Supreme Court of New Mexico’s interpretation of those rules. Although the

Court has adopted New Mexico’s Rules of Professional Conduct, it has reserved the power to

override these rules. Compare D.N.M. L.R. 83.9 (“The Rules of Professional Conduct adopted by

the Supreme Court of the State of New Mexico apply except as otherwise provided by local rule

or by Court order.”), with, e.g., D.Ariz. L.R. 83.2 (adopting the Supreme Court of Arizona’s Rules

of Professional conduct without reserving any power of supersession to the federal court). This

reservation of power indicates that the District of New Mexico contemplated disagreement with



                                               - 30 -
the Supreme Court of New Mexico and built a trapdoor that allows it to supersede the Supreme

Court of New Mexico. The Supreme Court of New Mexico’s interpretation of the local rules,

therefore, does not bind the Court, because the Court is able to supersede the Supreme Court of

New Mexico via order. See D.N.M. L.R. 83.9. The Court, therefore, joins other district courts

that have reserved power to supersede their state supreme courts and, thus, have declined to permit

state supreme court interpretations of the state’s code of professional conduct to bind them. See

e.g. Cavender v. U.S. Xpress Enters., Inc., 191 F. Supp. 2d 962, 966 (E.D. Tenn. 2002)(“As a

federal court, the Court is not bound by state court or state attorney disciplinary board

interpretations of provision of the Code of Professional Responsibility.”).

       Although New Mexico state law does not bind the Court, the Court finds the Supreme

Court of New Mexico’s law to be persuasive in ethics cases. See Lajeunesse v. Sallee, No. CIV

98-0416 MV/RLP, 1998 WL 36030259, at *1 (D.N.M. Oct. 27, 1998)(Vasquez, J.)(concluding

that the Supreme Court of New Mexico’s interpretation of the New Mexico Rules of Professional

Conduct is “persuasive” authority). Because this District chose to follow the Supreme Court of

New Mexico in adopting the New Mexico Rules of Professional Conduct, the Court may choose

to follow the Supreme Court of New Mexico’s interpretation of those rules. By following the

Supreme Court of New Mexico’s decisions, this Court would promote uniformity in the ethical

practices of attorneys who practice both in state and federal courts, and minimize the headaches

that occur from practicing in courts with differing ethical standards. The Court, however, will not

follow the Supreme Court of New Mexico’s interpretation of the rule when the harm that would

result from following its interpretation outweighs uniformity’s benefit or when federal law is

developed enough to render inconsistency with federal law more problematic than an

inconsistency with state law.



                                               - 31 -
       The Supreme Court has recognized that district courts need flexibility to manage their

dockets and that, therefore, district courts should have discretion to stay proceedings. See Clinton

v. Jones, 520 U.S. at 706. The Tenth Circuit has limited this discretion, however, to situations in

which the movant’s necessity outweighs a stay’s “severe” effect on other parties’ rights.

Commodity Futures Trading Comm’n v. Chilcott Portfolio Mgmt., Inc., 713 F.2d at 1484. At the

hearing that the Court held on the Motion, the Commissioners conceded that they did not contend

that Mr. Marks is misusing confidential information gained from his NMPRC experience. See

Tr. at 9:12-15 (Amer)(“[T]he [C]omission does not believe that Mr. Marks is using confidential

information. That was not the reason for the disqualification.”). The Commissioners stated that,

instead, their concern is the appearance of impropriety.            See Tr. 9:15-16 (Amer)(“The

disqualification is to maintain the public’s trust in the federal courts and maintain a high regard for

the legal profession.”); Motion at 7-10 (stating their reasons why Mr. Marks should be disqualified

without giving any specifics beyond the “appearance of impropriety”). After the Commissioners

admitted that their “necessity” is limited to the appearance of impropriety, the Court concluded

that Mr. Marks remaining on the case poses no risk of unfair benefit to Great Divide, and, therefore,

the Court prioritized time-sensitive dispositive motions over the motion to disqualify. See Draft

Transcript of Hearing at 11:6-8 (taken November 4, 2019)(Court)9(explaining that the Court ruled

on the other motions before the motion to disqualify so that, should it win, Great Divide could

have the opportunity to receive the tax credits).




       9
         The Court’s citations to the transcripts of the October 2, 2019, and the November 4, 2019,
hearings refer to the court reporter’s original, unedited versions; any final transcripts may contain
slightly different page and/or line numbers.



                                                - 32 -
       Moreover, the Court has managed its docket to accommodate the parties’ timeline. See

Draft Transcript of October Hearing at 20:6-16 (taken October 2, 2019)(Court)(“Oct. 2

Tr.”)(stating that the Court “rearranged things” to accommodate Great Divide’s timeframe for

applying for tax credits). The Court’s docket is saturated. See Mike Gallagher, Heavy Caseloads,

Judges’ Vacancies Put NM Federal Court Underwater, Albuquerque J. (Sept. 21, 2019, 11:45

p.m.), https://www.abqjournal.com/1369388/heavy-caseloads-judges-vacancies-put-nm-federal-

court-underwater.html (last visited Nov. 19, 2019)(describing the “historically bus[y]” District of

New Mexico’s increasing criminal caseload and decreased number of federal judges as a “dire”

situation); Alicia A. Caldwell & Dan Frosch, Immigration Cases, Judicial Vacancies Tax New

Mexico      Courts,    The      Wall     Street    J.    (Oct.     19,    2019,     10:00     a.m.)

https://www.wsj.com/articles/immigration-cases-judicial-vacancies-tax-new-mexico-courts-

11571493600 (last visited Nov. 19, 2019)(describing the District of New Mexico’s docket as

“crushing”); Judicial Emergencies, United States Courts (last updated Nov. 19, 2019)

https://www.uscourts.gov/judges-judgeships/judicial-vacancies/judicial-emergencies (last visited

Nov. 19, 2019)(identifying the three District of New Mexico vacancies as “judicial emergencies”).

Moreover, the Court is untangling a case on its docket that has been called “perhaps the single

largest and most complicated prosecution this district has ever seen.” Colleen Heild, Prison Gang

Leader, 2 Others Guilty, Albuquerque J. (March 12, 2018, 2:46 p.m.)(updated March 12, 2018,

10:33 p.m.) https://www.abqjournal.com/1145130/guilty-verdict-against-3-in-syndicato-gang-

trial-in-las-cruces.html (last visited Nov. 19, 2019). The Court has recognized the time-sensitivity

of this case, however, and accommodated the parties’ timeline to the best of its ability. See Oct.

2 Tr. at 20:6-16 (Court). To provide actual relief to Great Divide, the Court knew that it needed

to move with urgency. See Oct. 2 Tr. at 96:18-21 (Court)(stating that the Court would “try to



                                               - 33 -
reorganize [its] work to try to give [the parties] a timely opinion” so the parties could “do what

[they] need to do with it”). Allowing the Commissioners to throw a wrench into the timeline and

hamper Great Divide’s right to seek relief would render Great Divide losers regardless of the case’s

outcome. The Court rearranged its schedule to work on this case, but it could not put so much of

its precious resources to work on the Motion to Dismiss, the Motion for Summary Judgement, and

this Motion at the same time.

       Furthermore, the Commissioners’ reliance on the “appearance of impropriety” and the

“appearance of evil” as reasons to disqualify Mr. Marks is misplaced. Motion 7-10 (citing

Heyliger v. Collins, 2014 WL 910324; Allied Realty of St. Paul v. Exch. Nat’l Bank of Chi., 283

F.Supp. at 464) The Heyliger v. Collins excerpt the Commissioners cite for their “appearance of

impropriety” language is based not on ABA Model Rule 1.11, but on the ABA Model Code of

Professional Responsibility’s Canon 9. See ABA Model Code of Prof. Responsibility, Canon 9

(“ABA Model Code”)(stating that disqualification could be necessary to “avoid[] the appearance

of impropriety”). The decision in the other case to which Commissioners cite, Allied Realty, was

handed down in 1968, fifteen years before the ABA Model Rules replaced the Model Code and

seventeen years before Minnesota adopted the Model Rules. See Alphabetical List of Jurisdictions

Adopting        Model        Rules,       ABA           (updated      March         28,       2018)

https://www.americanbar.org/groups/professional_responsibility/publications/model_rules_of_pr

ofessional_conduct/alpha_list_state_adopting_model_rules/ (last visited Nov. 19, 2019). When

the Model Rules replaced the Model Code in 1983, ABA Model Rule 1.11 eliminated the

“appearance of impropriety” language. Waters v. Kemp, 845 F.2d 260, 265-66 (11th Cir.

1988)(explaining that cases applying the imputation standard were decided before the Model Rules




                                               - 34 -
replaced the Model Code and eliminated the appearance of impropriety language). ABA Model

Code’s Canon 9, therefore, provides no basis for disqualification in this case.

III.   MR. MARKS’ INVOLVEMENT WITH RULE 570 IS NOT INVOLVEMENT IN A
       “MATTER” UNDER RULE 16-111(A)(2).

       Rule 16-111 defines matter as “any judicial or other proceeding, application, request for a

ruling or other determination, contract, claim, controversy, investigation, charge, accusation, arrest

or other particular matter involving a specific party or parties.” Rule 16-111(E)(1) NMRA. When

a limiting clause follows a list of words or phrases, the last-antecedent rule of statutory

interpretation suggests that the Court apply the limiting clause to only the immediately preceding

word or phrase. See Lockhart v. United States, 136 S. Ct. 958, 962 (2016)(citing Barnhart v.

Thomas, 540 U.S. 20, 26 (2003); Black’s Law Dictionary 1532-1533 (10th ed. 2014); A. Scalia &

B. Garner, Reading Law: The Interpretation of Legal Texts 144 (2012). This canon requires the

Court to apply the key modifier, “specific party or parties” to its immediately preceding term,

“other particular matters.” “[O]ther indicia of meaning,” however, can rebut this canon. Lockhart

v. United States, 136 S. Ct. at 963 (quoting Barnhart v. Thomas, 540 U.S. at 26). Rule 110-16 is

a “simple and parallel” group of items “that readers are used to seeing listed together” “without

unexpected internal modifiers or structure.” Lockhart v. United States, 136 S. Ct. at 963. The list

itself is one indicia of meaning that may overcome the presumptive canon. Moreover, a statute

must be read in context of the statutory structure. See Davis v. Mich. Dep’t of Treasury, 489 U.S.

803, 809 (1989). Rule 110-16’s comment states that disqualification under rule 16-111(A)(2) is

limited to “matters involving a specific party or parties, rather than extending disqualification to

all substantive issues on which the lawyer worked,” which indicates that the limitation extends to

the list. NMRA Rule 16-111 cmt. 4. These additional indicia of meaning, therefore, rebut the




                                                - 35 -
last-antecedent rule’s presumption. The Court, therefore, uses the “series-qualifier canon,” and

applies “involving a specific party or parties,” to all terms in the list. Black’s Law Dictionary 1574

(10th ed. 2014). The Court concludes that “matters” under rule-16(A)(2) requires a proceeding

involving a specific party or parties. The ABA Model Rules, after which the New Mexico rules

are patterned, lend credence to the Court’s definition and application of “matter.” The Annotated

ABA Rules state that “matter,” “as defined by Rule 1.11(E)[,] does not include legislation,

rulemaking, and other policy determinations.” (emphasis added). The Provision of Net Metering

and Combined Rulemaking Cases were rulemaking cases that do not involve specific parties.

Because rule 16-111(A)(2) defines a “matter” to require specific parties, the rulemaking cases in

which Mr. Marks was involved were not “matters” as rule 16-111(A)(2) defines that term. Rule

16-111(A)(2), therefore, is inapplicable in the present case.

       Furthermore, because the matters10 with which Mr. Marks was involved differ from the

matter at issue in the present case, his participation in the previous matter does not merit

disqualification. The matter in which Mr. Marks was involved as a public official must be the

same as the “matter” in the present case for disqualification under rule 16-111(A)(2). The test for

determining whether two matters are the same is a test about substance, and not about form. See

United States v. Villaspring Health Care Ctr., Inc., No. CIV. 3:11-43-DCR, 2011 WL 5330790, at

*4 (E.D. Ky. Nov. 7, 2011)(Reeves, J.)(stating that, under the Kentucky Rules, “the court should

‘consider the extent to which the matters involve the same basic facts, the same or related parties,

and the time elapsed’”(quoting Ky. S. Ct. R. 3.130(1.11) cmt. 10)). To underscore the focus on



       10
          Although the Court has found the rulemaking proceedings not to be “matters,” the Court
will continue to refer to them as “matters” during the analysis for the reader’s ease.



                                                - 36 -
substance over form, the Court notes that other federal courts have found that the scope of the

attorney’s work is more determinative than the matters’ facts and parties. See Green v. City of

N.Y., CIV 10-8214 PKC, 2011 WL 2419864 (N.D. N.Y. June 7, 2011) at *2 (concluding that the

determination whether the matters are the same “turns on the scope of the lawyer’s work in the

first matter, which may or may not have extended beyond the four-corners of the then pending

action”); Sec. Inv’r Prot. Corp. v. Vigman, 587 F. Supp. 1358, 1365 (C.D. Cal. 1984)(“‘The same

issue of fact involving the same parties and the same situation or conduct is the same matter

. . . .[T]he same ‘matter’ [does not lack] the discrete, identifiable transaction or conduct involving

a particular situation and specific parties.”(quoting ABA Formal Opinion No. 342

(1975))(alterations in original)). The Court adopts the same substantive test, weighing the scope

of the attorney’s work in the first matter, the parties, the facts, and the time elapsed between the

first and second matter. This test accords with the other federal courts’ tests and aligns with rule

16-111’s intent to minimize unfair advantage “by reason of access confidential government

information about the client’s adversary obtainable only through the lawyer’s government service”

while not putting a doorstop into the revolving door. NMRA Rule 16-111 cmt. 4.

         Applying this test, the Court concludes that the matter at issue is not the same matter on

which Mr. Marks worked as an NMPRC Commissioner. In the NMPRC rulemaking cases, rule

570.9 was not the subject. While rule 570.9 was reprinted in both Provision of Net Metering and

Combined Rulemaking Cases, its reprinting does not elevate it beyond ancillary, because the entire

rule was reprinted. A single provision in the first matter might disqualify an attorney from a second

matter involving the entire rule. At least in this case, however, Mr. Marks’ involvement with the

entire rule in the first matter does not disqualify Mr. Marks from the second matter involving only

a single provision. The single provision at issue does not encompass the entire rule. See Reed v.



                                                - 37 -
Astrue, No. CIV. 09-824-SLR, 2011 WL 2112009, at *2 (D. Del. May 26, 2011)(Robinson,

J.)(concluding that a lawyer who previously defended the Social Security Administration’s denial

of a plaintiff’s claim is not disqualified from representing the plaintiff in a disability benefits case:

“Given that claimants are permitted to come back . . . multiple times, and . . . records related to

each attempt can (and usually do) include substantially all medical records ever presented to

defendant,” disqualifying the attorney functionally would preclude “attorneys of long standing . . .

from representing repeat filers”). Moreover, the Court cannot soundly compare parties from the

first matter to parties from the second matter, because the first matter has no parties. Finally, as

the Court details below, the scope of Mr. Marks’ work in the first matter is limited and, thus, not

worthy of disqualification.

IV.     MR. MARKS WAS PERSONALLY, BUT NOT SUBSTANTIALLY, INVOLVED
        WITH THE RULEMAKING PROCEEDINGS.

        Rule 16-111(A)(2) requires that a former government attorney have “personally and

substantially participated” in the previous matter to merit disqualification. Rule 16-111(A)(2)

NMRA.      “Personally and substantially” derives from the Ethics in Government Act of 1978,

18 U.S.C. § 207, which elaborates that “personal and substantial” participation can happen

“through decision, approval, disapproval, recommendation, the rendering of advice, investigation,

or other such action.” The rule’s plain language requires the record to show that, at some point

and in some manner, the attorney was involved in the matter as an individual, and not as part of a

larger group. See Richards v. Lewis, CIV 05-0069, 2005 WL 2645001, at *3. (D.V.I. Oct. 14,

2005)(Bartle, J.)(concluding that the presentation of facts is required for a “personal and

substantial involvement” determination). In this case, the Commissioners have presented evidence

of Mr. Marks’ personal involvement: his signatures on the rulemaking proceedings’ final orders




                                                 - 38 -
and his role as a hearing officer in NOPR for Provision of Net Metering. Federal law on the

“personally involved” requirement is underdeveloped.            Many cases dispose of both the

“personally” and “substantially” determinations in a single brushstroke. The most relevant case is

United States v. Dancy, CR 3:08-189, 2008 WL 4329414 (E.D. Va. Sept. 16, 2008)(Dohnal, M.J.).

In that case, the Honorable Dennis W. Dohnal, United States Magistrate Judge for the United

States District Court for the Eastern District of Virginia, granted a motion to reconsider and vacate

the order disqualifying defense counsel, because he found that, while she was personally involved

in the investigation at issue, she was not substantially involved. See United States v. Dancy, 2008

WL 4329414, at *1. In that case, Magistrate Judge Dohnal declared her to be “obviously

personally involved,” because she permitted subpoenas to be issued under her authority. United

States v. Dancy, 2008 WL 4329414, at *1. In this case, Mr. Marks was involved in the rulemaking

proceedings, because he permitted the final orders to be issued under his authority, with his

signature. See Motion ¶ 5, at 6. The Court concludes that a signature, demarcating the individual

attorney’s participation, is sufficient to deem the attorney personally involved. Mr. Marks, thus,

was “personally involved” in the rulemaking proceedings under rule 16-111(A)(2).

       Under rule 16-111(A)(2), personal involvement without more is insufficient for

disqualification in a matter. The attorney must be “substantially involved” in the matter to be

disqualified. NMRA Rule 16-111(A)(2). As noted above, courts have not delineated between

personal and substantial involvement. To flesh out the test, the Court first looks to the text’s plain

language. “Substantial” is defined as “having great meaning or lasting effect.” “Substantial,”

Merriam Webster, available at https://www.merriam-webster.com/dictionary/substantial (last

visited November 15, 2019). While some of the vehicles of participation that the Ethics of

Government Act lists seem perfunctory, e.g. “approval,” “disapproval,” the adjective “substantial”



                                                - 39 -
means that the ways of participating must have significance to the matter. In Re Sofaer, 728 A.2d

625, 643 (D.C. Ct. Ap. 1999)(“[A] ‘single act of approving or participating in a critical step may

be substantial’ if the act is of significant to the matter.”)(quoting 5 C.F.R. § 2637.201(d)(1)). While

signing a final order, therefore, may appear significant, the act must be more than ministerial

authorization. See In Re Sofaer, 728 A.2d at 625 (concluding that an act must require more than

“perfunctory involvement”). The Commissioners do not point to anything on the record that

indicates that signing the final order was more than “limited, pro forma, and ultimately nominal”

involvement. Richards v. Lewis, CIV 05-0069, 2005 WL 2645001, at *4 (concluding that, despite

the attorney signing routine general denial on the Commissioner’s behalf as an assistant attorney

general, her involvement in the plaintiff’s related claim was insufficient to merit disqualification).

       That Mr. Marks was personally involved as a Commissioner, and not as an attorney, makes

no difference to the Court’s conclusion. Rule 16-111(A)(2) applies to lawyers who have “formerly

served as [] public officer[s] or employee[s] of the government.” NMRA Rule 16-111(A)(2).

Other federal courts that, like New Mexico, have adopted the ABA Model Rules, have not

differentiated in their analyses between former non-attorney government employees and former

attorney government employees. See Fillippi v. Elmont Union Free Sch. Dist. Bd. of Educ., 722

F. Supp. 2d 295, 313 (E.D.N.Y. 2010)(applying the disqualification analysis to an attorney whose

previous government position was vice president of a school board). While rule 1.9 is limited to

adverse representation, and, thus, former attorneys, rule 1.11 encompasses all former government

employees, because all government employees may have access to confidential information that

could be used for the benefit of a future client.

       Similarly, the Commissioners argue that the Court should disqualify Mr. Marks’ because

of his role as a hearing officer, see Motion ¶ 5, at 5, but they do not explain how his role indicates



                                                - 40 -
substantial involvement with rule 570.9. It is difficult to imagine how acting as a hearing officer

would have a “meaningful, long-lasting effect” on rule 570.9, and the Commissioners do not

enlighten the Court as to how this effect might occur. Instead, the Commissioners argue that the

2006 and 2007 rulemaking proceedings “specifically adopted Rule 570.9 with the same language

as it exists today regarding interconnection and obligation to purchase.” Motion at 5 n.2. This

statement is incomplete -- the rulemaking proceedings did not specifically adopt rule 570.9; rather,

the Commissioners admit, the entire rule was replaced, and the only language altered was the

language that was at issue in the rulemaking proceedings. See Tr. at 8:23-9:5 (Amer). Moreover,

the Commissioners do not point to anything that suggests that rule 570.9’s language was discussed

in either of these rulemaking proceedings; the Commissioners concede that there is nothing to

indicate that rule 570.9 was considered during these proceedings. See Tr. at 41:16-42:7 (Court,

Amer). The Commissioners counter that, because rule 570.9 is the key to the rest of rule 570,

Mr. Marks, as an attorney, would have considered the key provision and read it in conjunction

with the rest of the statute when deciding on amendments. See Tr. at 38:13-18 (Amer); id. at

43:1-6 (Amer).     Speculation is an insufficient basis for disqualification.     There are other

explanations for Mr. Marks not raising concerns with rule 570.9, including, as the Court said at

the hearing, time management.11 It is plausible that Mr. Marks, when deciding his priorities,

decided not to reexamine part of the rule that was not at issue and instead focused on the parts of

the rule that were at issue. Silence and speculation do not convince the Court, so the Court

concludes that Mr. Marks was not substantially involved in rule 570.9.


       11
          Although Great Divide raised another plausible explanation at the hearing, Great Divide
did not, as the Court suggested, supplement the record with support for its explanation. See Tr. at
49:5-7 (Court).



                                               - 41 -
        IT IS ORDERED that (i) the Defendants’ Motion to Disqualify, filed March 1, 2019

(Doc. 18); and (ii) the Defendants’ Amended Motion to Disqualify Jason Marks, Esq and Motion

to Stay, filed March 6, 2019 (Doc. 25), are denied.




                                                         ________________________________
                                                         UNITED STATES DISTRICT JUDGE



       Counsel:

       Jason A. Marks
       Jason Marks Law, LLC
       Albuquerque, New Mexico

       --and--

       Jonathon Guy
       Adam Wenner
       Cory Lankford
       Orrick, Herrington & Sutcliff, LLP
       Washington, D.C.

       Attorneys for the Plaintiffs

       Judith E. Amer
       New Mexico Public Regulation Commission
       Santa Fe, New Mexico

       Attorney for the Defendants Theresa Becenti Aguilar, Cynthia Hall, Jefferson Byrd, Valerie
           Espinoza, and Stephen Fischmann

       Ron Moss
       Winstead PC
       Austin, Texas

       --and--




                                              - 42 -
Carol A. Clifford
Jerry Todd Wertheim
Jones, Snead, Wertheim & Clifford, P.A.
Santa Fe, New Mexico

    Attorneys for Intervenor-Defendant El Paso Electric Company

Will DuBois
Zoe Elizabeth Lees
Xcel Energy Service, Inc.
Austin, Texas

       Attorneys for Intervenor-Defendant Southwest Public Service Company




                                    - 43 -
